UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6778



ROBERT DEAN CLARK,

                                               Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-00-128-BO-5)


Submitted:   August 15, 2000                 Decided:   August 31, 2000


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Dean Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Dean Clark appeals the district court’s order dismiss-

ing his 28 U.S.C.A. § 2241 (West 1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm the dismissal of Clark’s § 2241

petition on the reasoning of the district court.      See Clark v.

United States, No. CA-00-128-BO-5 (E.D.N.C. May 5, 2000). In addi-

tion, Clark moved for a hearing under 18 U.S.C.A. § 4247(h) (West

Supp. 2000).   The district court’s order did not address the §

4247(h) motion; however, because such a motion must be filed “with

the court that ordered the commitment,” 18 U.S.C.A. § 4247(h), the

district court was without authority to rule.      We deny Clark’s

motion for appointment of counsel on appeal and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2